DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10816883 (herein referred to as ‘883) in view of Yamagishi et al. (US PG Pub. 20160077326).  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the instant application
Claim 1 of Patent ‘883
Preamble: A light source system comprising:
Preamble: A light source system comprising:
Limitation 1: an excitation light source
Limitation 1: an excitation light source

Limitation 2: a fluorescent plate configured to emit fluorescence when exposed to excitation light from the excitation light source;
Limitation 3: a compartment configured to store the fluorescent plate;
Limitation 3: a compartment storing the fluorescent plate;
Limitation 4: an air-duct into which cooling air is configured to flow
Limitation 4: an air-duct into which cooling air is configured to flow
Limitation 5: the compartment comprising a heat-receiving section having a heat- receiving surface and a heat-dissipation section thermally connected to each other;
Limitation 5: the compartment comprising a heat-receiving section having a heat-receiving surface and a heat-dissipation section thermally connected to each other;
Limitation 6: a heat-receiving section having a heat- receiving surface and a heat-dissipation section thermally connected to each other,
Limitation 6: a heat-receiving section having a heat-receiving surface and a heat-dissipation section thermally connected to each other,
Limitation 7: the heat-receiving surface facing a fluorescence light output side of the fluorescent plate, in the compartment,
Limitation 7: the heat-receiving surface facing a fluorescence light output side of the fluorescent plate, in the compartment,
Limitation 8: the heat-dissipation section being located outside the 


 Limitation 9: and the air-duct being located outside of and isolated from the compartment such that air does not flow from the air-duct to the compartment,
Limitation 10: wherein the compartment includes a plurality of outer surfaces, and only one of the plurality of outer surfaces is facing the air-duct.
Limitation 10: wherein the compartment includes a plurality of outer surfaces and only one of the plurality of outer surfaces is facing the air-duct,


Although, the patent does not claim a lens which the excitation light is configured to pass through from an interior of the compartment to outside the interior of the compartment.
Yamagishi discloses a lens (third lens 572 of fig. 15) which the excitation light (illustrated in fig. 17) is configured to pass through from an interior of the compartment to outside the interior of the compartment (illustrated in fig. 17).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify patent ‘883 with the lens of Yamagishi in order to converge the excitation light onto the phosphor wheel.
Regarding claim 2, ‘883 discloses the heat-receiving surface (91A of fig. 5).
The claims of ‘883 fails to teach wherein the heat-receiving surface and the lens are located on a same side with respect to the fluorescence light output side of the fluorescent plate.
Yamagishi discloses the heat-receiving surface (520 of fig. 15) and the lens (lens 540 of fig. 15) are located on a same side with respect to the fluorescence light output side of the fluorescent plate (illustrated in fig. 15).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the compartment of patent ‘883 with the lens of Yamagishi in order to collimate the phosphor light emitted from the phosphor wheel.

Regarding claims 3-14, the ‘883 Patent discloses as set forth below:
Claims of the instant application
Claims of the ‘883 patent
3
8
4
9
5
2
6
4
7
5
8
6
9
7
10
10
11
16
12
18

1
14
13


Allowable Subject Matter
Claims 1-14 would be allowable if the double patenting rejection(s) are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	6 April 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882